STATE OF MISSOURI,                            )
                                              )
       Plaintiff-Respondent,                  )
                                              )
vs.                                           )              No. SD35889
                                              )
DEION D. MARTIN,                              )              Filed: September 10, 2020
                                              )
       Defendant-Appellant.                   )

        APPEAL FROM THE CIRCUIT COURT OF NEW MADRID COUNTY

                       Honorable Fred W. Copeland, Circuit Judge

AFFIRMED

       Following a bench trial, the trial court found Deion D. Martin (“Defendant”)

guilty of murder in the first degree, robbery in the first degree, and two counts of armed

criminal action, and sentenced Defendant to imprisonment for life without parole for the

murder and concurrent terms of imprisonment for the other offenses. Defendant appeals,

and raises two points – (1) the statute under which he was found guilty of murder and

sentenced to imprisonment for life without parole violated the Eighth Amendment and

Missouri Constitution’s prohibitions on cruel and unusual punishment as applied to him

in that he was only nineteen at the time of the murder and the law applicable to offenders




                                             1
who are less than eighteen at the time of their offense should be extended to him; and (2)

the evidence was insufficient to permit a reasonable fact-finder to find that Defendant

caused the death of the murder victim “after deliberation” upon the matter. We reject

each of these points, and affirm the trial court’s judgment.

                                   Facts and Procedural History 1

           Defendant was charged with (1) murder in the first degree in that he “after

deliberation, knowingly caused the death of Brenda Smith by shooting her” on or about

May 15, 2015; (2) robbery in the first degree in that he “forcibly stole lottery tickets in

the possession of Helen Shephard, and in the course thereof [he] was armed with a deadly

weapon;” and (3) two counts of armed criminal action for committing the murder and

robbery “by, with and through, the knowing use, assistance and aid of a deadly weapon.”

           In September 2018, Defendant waived his right to a jury trial “in exchange for”

the State “withdrawing” its notice of its intention to seek the death penalty. The

following month, Defendant filed a motion to dismiss the charge of murder in the first

degree on the ground that the only permitted sentence for that offense in this case was life

without parole, and a life without parole sentence would violate the Eighth Amendment’s

prohibition on cruel and unusual punishment because Defendant was nineteen at the time

of the offense. The trial court denied the motion one week later at a pre-trial conference

on the first morning of trial. 2




1
  We view the evidence in the light most favorable to the trial court’s findings in accordance with our
standard of review for Defendant’s second point; however, we occasionally include other evidence where
necessary to provide context for Defendant’s points.
2
    Defendant renewed the motion to dismiss at sentencing when it again was denied.


                                                      2
                   Trial Evidence Relevant to Defendant’s Deliberation

       Shortly before six a.m. on Monday, May 18, 2015, Brenda Smith and Helen

Shepard opened the convenience store where they were employed for business. The

convenience store was located in New Madrid County. Both women “walked up to the

door, unlocked it, walked in,” and before they could close and lock the door, a male “with

[a] mask over his nose, and [a] gun in his hand” walked in behind them. The gun was a

revolver. Once inside, the male told the women “to hurry up and give him the money.”

Ms. Smith told the robber “we couldn’t, that we hadn’t even been in the store to get the

money out of the safe.” The robber was holding the gun “[u]p to [the] right side of [Ms.

Smith’s] head.” Ms. Shephard testified:

       [The robber repeated] hurry up and give us [sic] some money and
       [Brenda] said I can’t, and [the robber] said hurry up and give me the
       money or I’m gonna shoot you. And Brenda said you might as well shoot
       me because I can’t [open the safe in a hurry], and that’s when he shot her.

A “[g]unshot wound to the head” caused Ms. Smith’s death. The entrance wound to Ms.

Smith’s head was from “near contact” between the muzzle and Ms. Smith’s head. At

some point before the robber shot Ms. Smith, the store’s “alarm system [went] off.”

       The robber “started to walk out the door,” but then “turned towards [Ms. Shepard]

. . . and . . . c[a]me back and . . . said you get the money for me.” Ms. Shepard told the

robber “I can’t, because I couldn’t open the safe. I didn’t know how.” The robber told

Ms. Shepard “he would shoot [her] too,” and then began “pushing [her] back towards the

back where the safe was.” Ms. Shepard “guess[es]” she “finally convinced” the robber

that she could not open the safe because the robber said “then, get me some lottery

tickets.” Ms. Shepard “started ripping off the lottery tickets and handing them to” the




                                             3
robber until the robber told her “[t]hat was enough.” 3 During this period, the robber was

“point[ing]” the gun at Ms. Shephard. The robber then left the store “out the front door,”

and Ms. Shephard called 911. 4

           On May 24, 2015, Defendant attempted to redeem a lottery ticket at two separate

convenience stores in Stoddard County. An employee at the first convenience store

declined to redeem the ticket because the lottery terminal showed the ticket as rejected,

but returned the ticket to Defendant. An employee at the second convenience store also

declined to redeem the lottery ticket because the lottery terminal showed the ticket as

rejected, but tore the ticket in half before returning the ticket to Defendant. Another

employee at the second convenience store called the police. 5

           After attempting to cash in the lottery ticket, Defendant’s girlfriend drove

Defendant to St. Louis where they met a female friend, and went to Grant’s Farm. 6

Defendant was arrested at Grant’s Farm. In a recorded, 7 post-Miranda8 interview,


3
  The type and serial numbers of the lottery tickets taken in the robbery were reconstructed from the store’s
records and the lottery tickets remaining at the store. Though the transcript contains what appear to be
errors, it appears nineteen lottery tickets were taken in the robbery with law enforcement ultimately
recovering seventeen of those tickets.
4
    Surveillance video from the store captured Ms. Shepard calling 911, but did not capture the shooting.
5
  A law enforcement officer who responded to the convenience store employee’s call identified the person
who attempted to redeem the “rejected” lottery ticket as Defendant from the store’s surveillance video of
the event.
6
  On being approached by police officers at Grant’s Farm, Defendant’s girlfriend, who intentionally had
separated herself physically from Defendant at the urging of her family in text messages and phone calls,
consented to a search of her car. In the course of the search, officers found a lottery ticket “torn in half”
“[i]n the front passenger side” of the car, and found eight additional lottery tickets in a bag that Defendant
had placed in the trunk that morning. Though the transcript contains what appear to be errors, the serial
number of each of the lottery tickets found in the car appears to have matched the serial number of a lottery
ticket taken in the robbery during which Ms. Smith was shot and killed.
7
 A portion of the recording was admitted into evidence and played for the trial court, but that portion was
not transcribed.
8
    Miranda v. Arizona, 384 U.S. 436 (1966).


                                                       4
Defendant told the interviewing law enforcement officers that (1) he shot Ms. Smith; (2)

he left his house about 5:15 a.m. and “camped out” near the convenience store about 5:30

a.m. waiting for the store to open at six; (3) he obtained the weapon used to shoot Ms.

Smith by taking the weapon from his stepfather’s closet the Thursday before the robbery

and shooting on Monday; (4) the weapon currently was in Defendant’s closet; and (5)

Defendant was not mad when he shot Ms. Smith, but thought it “would be easier with one

person.” 9

                               Trial Court’s Findings and Sentencing

         The trial court found Defendant guilty beyond a reasonable doubt of murder in the

first degree, robbery in the first degree and each of the associated armed criminal action

offenses. The trial court subsequently sentenced Defendant to imprisonment for life

without the possibility of parole for the offense of murder in the first degree (the only

sentence permitted in the circumstances of this case), thirty years in prison for the offense

of robbery in the first degree, and ten years in prison for each of the associated armed

criminal action offenses.




9
 In a search of Defendant’s residence pursuant to a warrant, law enforcement officers seized (1) a .22
caliber revolver with one empty chamber in the cylinder in a cardboard box in Defendant’s bedroom closet;
(2) a total of eight lottery tickets in a “Fiber One box” and in a wooden box in the same closet; and (3) a
“darkish green colored hoodie” with a name and number on the back (that would not be visible if the
hoodie were turned inside out), and a “black scarf” in Defendant’s bedroom. Though the transcript
contains what appear to be errors, the serial number of each lottery ticket found in the two boxes appears to
have matched the serial number of a lottery ticket taken in the robbery.
          Defendant testified at trial and denied that he shot Ms. Smith. Defendant testified that an
acquaintance requested his help to commit a robbery. Defendant agreed to help the acquaintance because
Defendant was “frightened” of the acquaintance’s uncle who Defendant believed was a gang member.
Defendant provided the acquaintance with a gun and a bag and acted as a lookout, but did not go into the
convenience store. Following the robbery, the acquaintance returned the gun to Defendant and also gave
Defendant lottery tickets taken in the robbery to “cash” for the acquaintance “because he wasn’t old
enough.” Defendant turned nineteen in April 2015.


                                                     5
                                               Analysis

 Point I – Sentence of Life Without Parole for Offender Who Was Nineteen at the Time of
      the Offense Does Not Violate the Eighth Amendment or Missouri Constitution

        In his first point, Defendant claims that the trial court erred in denying his motion

to dismiss the charge of murder in the first degree because section 565.020, RSMo 2000,

the statute that defined that offense and required a punishment of imprisonment for life

without parole in Defendant’s circumstances, violated the Eighth Amendment and

Missouri Constitution’s prohibitions on cruel and unusual punishment as applied to

Defendant in that Defendant was only nineteen at the time of the murder and the law

applicable to offenders who are less than eighteen at the time of their offense should be

extended to him. Defendant states that he “raises this claim for purposes of preservation

in the event the jurisprudence in this area evolves.”

        Ordinarily our Supreme Court has “exclusive appellate jurisdiction in all cases

involving the validity . . . of a statute . . . of this state” pursuant to MO. CONST. article V,

section 3. However, this Court has appellate jurisdiction where the challenge to the

validity of a state statute is rendered “merely colorable” rather than “real and substantial”

because our Supreme Court previously has addressed the challenge. In the Interest of

D.E.G. v. Juvenile Officer of Jackson County, 601 S.W.3d 212, 215 n.2 (Mo. banc

2020). As a result, we have appellate jurisdiction of the claim asserted in Defendant’s

first point because our Supreme Court recently addressed and rejected an identical claim

in State v. Barnett, 598 S.W.3d 127 (Mo. banc 2020), rendering Defendant’s claim

merely colorable rather than real and substantial. 10



10
   The Supreme Court issued its opinion in Barnett on April 14, 2020, which was the date that Defendant
filed his brief in this appeal.


                                                    6
        In Barnett, the Supreme Court held (1) that the prohibitions against cruel and

unusual punishment under the Eighth Amendment and the Missouri Constitution did not

prohibit sentences of imprisonment for life without parole for two murders in the first

degree under section 565.020, RSMo 1994, based solely on the fact the offender was

nineteen at the time of the offenses, and (2) that the law applicable to offenders who are

less than eighteen at the time of their offense should not be extended to Defendant

judicially. 11 Id. at 133. Defendant’s first point is denied.

      Point II – Evidence Was Sufficient to Permit a Reasonable Fact-Finder to Find
                        Deliberation Beyond a Reasonable Doubt

        In his second point, Defendant asserts that the evidence was insufficient to permit

a reasonable fact-finder to find beyond a reasonable doubt that Defendant caused the

death of Ms. Smith “after deliberation” upon the matter. We disagree and deny

Defendant’s point.

                                         Standard of Review

                “To determine whether the evidence presented was sufficient to
        support a conviction and to withstand a motion for judgment of
        acquittal,[ 12] this Court does not weigh the evidence but rather accept[s] as
        true all evidence tending to prove guilt together with all reasonable
        inferences that support the verdict, and ignore[s] all contrary evidence and
        inferences.” State v. Ess, 453 S.W.3d 196, 206 (Mo. banc 2015) (internal
        quotations omitted). This Court, however, “may not supply missing
        evidence, or give the [state] the benefit of unreasonable, speculative or
        forced inferences.” State v. Whalen, 49 S.W.3d 181, 184 (Mo. banc 2001)
        (internal quotations omitted). Evidence is sufficient to support a
        conviction when “there is sufficient evidence from which a reasonable

11
  Section 565.020, RSMo 1994, was recodified without change in 2000, and remained unchanged through
the date of Defendant’s offenses in May 2015.
12
   Both issues are analyzed under the same standard of review. State v. Browning, 357 S.W.3d 229, 233
(Mo.App. S.D. 2012). In this appeal, Defendant challenges the trial court’s denial of his motion for
judgment of acquittal at the close of the State’s evidence. We also note that “we review the sufficiency of
the evidence to support a criminal conviction on the merits without regard to whether or how that issue was
raised at trial.” State v. Shaddox, 598 S.W.3d 691, 695 n.4 (Mo.App. S.D. 2020) (internal citation
omitted).


                                                     7
        [fact-finder] might have found the defendant guilty beyond a reasonable
        doubt.” State v. Coleman, 463 S.W.3d 353, 354 (Mo. banc 2015); see also
        Musacchio v. United States, ––– U.S. ––––, 136 S. Ct. 709, 715, 193
L. Ed. 2d 639 (2016).

State v. Clark, 490 S.W.3d 704, 707 (Mo. banc 2016) (brackets in original except for

footnote). Further, “[i]nferences contrary to the verdict are disregarded ‘unless they are

such a natural and logical extension of the evidence that a reasonable juror would be

unable to disregard them.’ State v. Grim, 854 S.W.2d 403, 411 (Mo. banc 1993).” State

v. Kopp, 325 S.W.3d 466, 467, 471 n.6 (Mo.App. S.D. 2010). And, a jury may draw

inferences “from their common sense and life experiences.” State v. Johnson, 461
S.W.3d 842, 845 (Mo.App. E.D. 2015).

        This standard of review applies both to cases tried to a jury and to cases tried to

the court. State v. Livingston-Rivard, 461 S.W.3d 463, 466 (Mo.App. S.D. 2015); State

v. Mitchell, 203 S.W.3d 246, 249 (Mo.App. S.D. 2006); Rule 27.01(b), Missouri Court

Rules (2020) (in a criminal case tried to the court, the trial court’s “findings shall have

the force and effect of the verdict of a jury”).

                                          Discussion

        Section 565.020.1, RSMo 2000, provides “[a] person commits the crime of

murder in the first degree if he knowingly causes the death of another person after

deliberation upon the matter.” And, section 565.002(3), RSMo 2000, provides that

“‘[d]eliberation’ means cool reflection for any length of time no matter how brief.”

        “Direct proof of a required mental state is seldom available, and the mental state

may be proved by indirect evidence and inferences reasonably drawn from the

circumstances surrounding the slaying.” State v. Perkins, 600 S.W.3d 838, 847

(Mo.App. E.D. 2020) (internal quotations and citations omitted).



                                               8
       “Deliberation is not a question of time -- an instant is sufficient -- and the
       reference to ‘cool reflection’ does not require that the defendant be
       detached or disinterested.” State v. Nathan, 404 S.W.3d 253, 266 (Mo.
       banc 2013). “Instead, the element of deliberation serves to ensure that the
       jury believes the defendant acted deliberately, consciously and not
       reflexively.” Id. . . .

               ....

              Evidence that a defendant did or said certain things prior to the act
       in order to facilitate the crime, also known as “planning evidence,” is
       conduct relevant to deliberation. State v. Miller, 220 S.W.3d 862, 868
       (Mo. App. W.D. 2007) (citing State v. Roberts, 948 S.W.2d 577, 589 (Mo.
       banc 1997)). . . .

State v. Shaddox, 598 S.W.3d 691, 695-96 (Mo.App. S.D. 2020). In addition,

“[b]ringing a gun to a crime scene supports a finding of deliberation” because the fact-

finder reasonably could infer the defendant brought the gun because he had “the

deliberate purpose of using the gun during [the crime] if necessary.” Perkins, 600
S.W.3d at 847. Finally, “[h]aving ample opportunity to terminate the crime prior to the

killing,” and “a lack of concern for and a failure to attempt to aid the victim” each

independently supports an inference of deliberation. Id. (internal quotations and citations

omitted); Shaddox, 598 S.W.3d at 696 (similar statement of law).

       In this case, the evidence, viewed in accordance with our standard of review,

established that Defendant (1) planned the robbery; (2) obtained a handgun on the

Thursday before the robbery on Monday; (3) brought that handgun to the convenience

store where he “camped out” while waiting for the store to open at six a.m.; (4) walked

into the store with the handgun in his hand before Ms. Smith and Ms. Shepard could

relock the door; (5) demanded that the women “hurry up and give him the money” after

which the women told him they could not because they had not yet retrieved the money

from the store’s safe; (6), while holding the handgun “[u]p to [the] right side of [Ms.



                                              9
Smith’s] head,” again demanded that the women “hurry up” and give him money, was

told by Ms. Smith “I can’t,” again demanded “hurry up and give me the money or I’m

gonna shoot you;” (7) promptly followed through on his stated intention by shooting Ms.

Smith in the head after she told him “you might as well shoot me because I can’t” open

the safe in a hurry; (8) showed no concern for, and did not attempt to aid, Ms. Smith; and

(9) told law enforcement he was not mad when he shot Ms. Smith, but thought it “would

be easier with one person.” This evidence clearly is sufficient to permit a reasonable

fact-finder to find beyond a reasonable doubt that in shooting Ms. Smith Defendant

“acted deliberately, consciously and not reflexively.”

       Defendant’s second point is denied, and the trial court’s judgment is affirmed.


Nancy Steffen Rahmeyer, P.J. – Opinion Author

Daniel E. Scott, J. – Concurs

William W. Francis, Jr., J. – Concurs




                                            10